        Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 1 of 9




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                           Electronically filed on February 11, 2019

                                                      )
IN RE DOWNSTREAM ADDICKS AND                          )
BARKER (TEXAS) FLOOD-CONTROL                          )   Sub-Master Docket No. 17-cv-9002L
RESERVOIRS                                            )
                                                      )   Senior Judge Loren A. Smith
                                                      )
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
American Home Assurance Co., et al. v. United States, )
No. 18-cv-00144                                       )
                                                      )



      UNITED STATES’ OPPOSITION TO PLAINTIFF INSURERS’ MOTION TO
                TEMPORARILY LIFT ADMINISTRATIVE STAY
                Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 2 of 9



                                                     TABLE OF CONTENTS

Introduction ..................................................................................................................................... 1

Argument ........................................................................................................................................ 2

           I.         The Court Should Not Reconsider Its Prior Decision Not to Appoint
                      Plaintiff Insurers to the Co-Lead Counsel Group ................................................... 2

           II.        Plaintiff Insurers Likely Have No Valid Takings Claims ....................................... 3

           III.       Plaintiff Insurers and Plaintiff Co-Lead Counsel Should Handle Any
                      Document Sharing Dispute Without Disruption of the Underlying Case............... 5

Conclusion ...................................................................................................................................... 5




                                                                         i
             Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 3 of 9



                                                 TABLE OF AUTHORITIES

Cases
Am. Contractors Indem. Co. v. United States,
  82 Fed. Cl. 774 (2008) ................................................................................................................ 3
Haggart v. United States,
  133 Fed. Cl. 568 (2017) .............................................................................................................. 3
Innovair Aviation, Ltd. v. United States,
  83 Fed. Cl. 105 (2008) ................................................................................................................ 3
Rules
RCFC 59(a)(1) ................................................................................................................................ 3




                                                                       ii
         Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 4 of 9



                                         INTRODUCTION

       The United States opposes the Plaintiff Insurers’ January 28, 2019 motion to lift the

administrative stay to allow filing of various other motions (the “Motion”).1 In particular,

Plaintiff Insurers seek reconsideration of the Court’s prior order denying Plaintiff Insurers’

request to be appointed to the Co-Lead Counsel group, and further request that a second insurer

lawyer be appointed to that group. See Motion 4. Plaintiff Insurers also ask the Court to order

the other Co-Lead Counsel to give Plaintiff Insurers complete access to all discovery exchanged

to date. Id. In connection with their request for discovery materials, the Plaintiff Insurers

suggest that the Court should reconsider entirely the possibility of test case trials.

       The United States opposes any reconfiguration of the Plaintiffs’ Co-Lead Counsel group

at this time. Both the Upstream and Downstream dockets were placed on schedules that

provided for the selection of test properties, and fact and expert discovery as to the claims

involving those test properties, followed by further briefing or trial. In this Downstream action,

fact liability has closed and expert reports have been exchanged. The Court has set a telephone

status conference to discuss further proceedings on February 12, 2019. As a result of the

administrative stay of all non-test property claims, the Court has not addressed whether it has

jurisdiction over the claims that the Plaintiff Insurers seek to advance in the context of this Fifth

Amendment takings action. The United States submits that it may be premature to consider the

Plaintiff Insurers’ pending motion to be appointed as a co-lead counsel until further

consideration is given to that jurisdictional question. The United States also specifically opposes

Plaintiff Insurers’ related suggestion that the Court should abandon the test case approach


1
  See Plaintiff Insurers’ Mot. to Temporarily Lift Administrative Stay & for Leave to File Mot.
for Recons. Regarding Todd B. Denenberg as Downstream Co-Lead Counsel for Subrogated
Insurers, Mot. Regarding Paul B. Hines as Downstream Co-Lead Counsel for Subrogated
Insurers, & Mot. for Enforcement of Discovery Orders (ECF No. 156).


                                                  1
         Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 5 of 9



previously adopted by the Court. Plaintiff Insurers have presented no reasons for such a

dramatic change in approach, nor do they offer any alternative.

        The United States takes no position on Plaintiff Insurers’ request for sharing of discovery

materials, other than to insist that any such sharing comply with all applicable confidentiality

requirements, and to note the incongruity of a demand for discovery in an appropriately stayed

case where threshold jurisdictional questions are unresolved.

        For the reasons described in this opposition, this Court should deny Plaintiff Insurers’

request to lift the administrative stay at this time.

                                            ARGUMENT

  I.    The Court Should Not Reconsider Its Prior Decision Not to Appoint Plaintiff
        Insurers to the Co-Lead Counsel Group

        More than a year ago, the Court rejected the Plaintiff Insurers’ prior motion seeking to

inject their counsel into management of this case, finding that Plaintiff Insurers’ counsel are not

needed as co-lead counsel: “Downstream Co-Lead Counsel adequately represent the interests of

all plaintiffs with downstream claims, including the Plaintiff Insurers.” Order Denying Mot. to

Lift Administrative Stay & for Leave to File Mot. for Todd B. Denenberg to be Appointed

Downstream Lead Counsel for Subrogated Insurers 3 (ECF No. 39). The Court further found

that “[t]he issues raised in Plaintiff Insurers’ February 5, 2018 Motion concerning ‘potential’

conflicts of interest and concerns about the disclosure of ‘non-discoverable information’ have no

bearing on these pre-trial and jurisdictional issues.” Id.

        Plaintiff Insurers do not meet the standard for reconsideration: “A motion for

reconsideration may be granted “for any reasons established by the rules of the common law or

equity applicable as between parties in the courts of the United States. In order to prevail, the

movant must show ‘a manifest error of law, or mistake of fact’. In addition, a motion for



                                                    2
         Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 6 of 9



reconsideration may not be used as a guise to obtain a second bite of the litigation apple.”

Innovair Aviation, Ltd. v. United States, 83 Fed. Cl. 105, 107 (2008) (citations omitted). See also

RCFC 59(a)(1); Haggart v. United States, 133 Fed. Cl. 568, 573 (2017); Am. Contractors Indem.

Co. v. United States, 82 Fed. Cl. 774, 777-78 (2008).

       Nothing about the circumstances of this case has changed in any way that justifies

revisiting the Court’s prior order. Over the past year, the parties and the Court have focused on

the designated downstream test properties and completing discovery with respect to those

properties and only those properties. Following the recent reassignment of this case and the

suspension of the current schedule, the Court has scheduled a telephone status conference on

February 12, 2019, to discuss further proceedings, which is to be followed by an in-court

conference in Houston in March to finalize a schedule. Plaintiff Insurers have not claimed any

interest in any of these test properties, and therefore will have absolutely no role in the resolution

of those claims.

       Plaintiff Insurers also have not identified any prejudice resulting from the identity of Co-

Lead Counsel. Nor have Plaintiff Insurers identified any specific prejudice from Plaintiffs’

document sharing dispute that might justify changing the composition of the Co-Lead Counsel

group. Thus, Plaintiff Insurers have provided no need or justification for inserting their counsel

into the Co-Lead Counsel group at this juncture.

II.    Plaintiff Insurers Likely Have No Valid Takings Claims

       In support of their request for appointment to the Co-Lead Counsel group, Plaintiff

Insurers make much of isolated comments from email correspondence, where Co-Lead Counsel

questioned the legitimacy of Plaintiff Insurers’ claims. See Ex. B (ECF No. 156 at 24) (“I feel

that the Court of Federal Claims has no jurisdiction to hear [Plaintiff Insurers’] derivative claims




                                                  3
          Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 7 of 9



…. ”); Ex. D (ECF No. 156 at 35) (“The Tucker Act provides a very narrow jurisdictional

window for the CFC with no room in my opinion for expansion.”).

         Co-Lead Counsel’s assessment of the flawed legal basis of the Plaintiff Insurers’ claims

in email exchanges provides no basis to reconsider the Court’s prior ruling or insert Plaintiff

Insurers’ counsel into a case management role. Plaintiff Insurers make no effort to explain how

such an email exchange among counsel – which is before this Court only because of Plaintiff

Insurers’ Motion – has any bearing on the composition of the Co-Lead Counsel management

group.

         To be clear, the United States agrees that Plaintiff Insurers have no valid claim in this

Court. Plaintiff Insurers’ position misapprehends the applicable Fifth Amendment takings

principles at issue in this case. Plaintiff Insurers purport to assert takings claims, but they admit

that their claims arise from insurable property damage, not from a Fifth Amendment taking of

property: “The subrogated actions before this Court are based upon payment for property

damage made as required by insurance contracts between the subrogated insurers and their

insureds.” Ex. 1 (ECF No. 156 at 15). The cases Plaintiff Insurers cite in their brief reflect

insurers pursuing subrogation rights where their policyholders were in contractual arrangements

with the United States. But here, the Houston landowners on whose behalf the Plaintiff Insurers

are seeking to recover were not in any contractual arrangement with the United States. In any

event, the Plaintiff Insurers’ claims are fundamentally distinct from the landowner Plaintiffs’

takings claims.




                                                   4
         Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 8 of 9



III.   Plaintiff Insurers and Plaintiff Co-Lead Counsel Should Handle Any Document
       Sharing Dispute Without Disruption of the Underlying Case

       Plaintiff Insurers complain that the Co-Lead Counsel group has not provided all the

discovery and expert documents the Plaintiff Insurers want.2 The United States takes no position

on this discovery dispute among Plaintiffs, other than to note that any disclosure by Co-Lead

Counsel must comply with all confidentiality limitations and other applicable procedures, and to

further note the incongruity of Plaintiff Insurers’ demand given that their case is stayed and that

threshold jurisdictional issues remain unresolved.

                                         CONCLUSION

       For the reasons discussed, this Court should deny Plaintiff Insurers’ motion to lift the

administrative stay to permit filing of Plaintiff Insurers’ other motions. To the extent Plaintiff

Insurers wish to renew this motion, they should be permitted to do so only after the Court

determines whether it has jurisdiction over the Insurers’ claims and whether those claims are

properly consolidated under the Master Docket. Alternatively, if this Court permits Plaintiff

Insurers to file their proposed motions, the United States requests leave to file opposition briefs,

and proposes that such briefing be included in any scheduling order that results from the

upcoming scheduling conferences.

       Plaintiff Insurers also claim that “the possibility exists that the bellwether approach …

may not be the most effective, efficient, or reliable method for determining liability.”

Motion ¶ 7. However, Plaintiff Insurers offer no further explanation of that vague assertion.



2
  Plaintiff Insurers’ Motion is not specific about what documents it claims to have been denied.
Indeed, some of the extensive correspondence Plaintiff Insurers submitted with their Motion
suggests that Co-Lead Counsel shared significant materials. See Ex. B (ECF No. 156 at 25) (“I
have no problem sharing our expert reports with you”); Ex. F (ECF No. 156 at 58) (“I talked
with you, met with your partner, shared our discovery, shared our experts, shared their reports,
listed the government’s experts and provided case updates.”).


                                                  5
         Case 1:17-cv-09002-LAS Document 161 Filed 02/11/19 Page 9 of 9



Plaintiff Insurers seem to be offering this notional possibility of a hypothetical alternative

approach as part of their justification for seeking documents from the Co-Lead Counsel group.

       In any event, the United States opposes any effort to jettison entirely the test case

approach that the parties have devoted the past several months to pursuing. While the United

States certainly has views on how this case should be managed most efficiently, and hopes those

views will be addressed at the upcoming status conference, the United States does not support

such a fundamental shift in approach at this juncture.



February 11, 2019                              Respectfully submitted,

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division

                                               By: /s/ Kristine S. Tardiff
                                               DAVID A. HARRINGTON
                                               JACQUELINE C. BROWN
                                               WILLIAM J. SHAPIRO
                                               KRISTINE S. TARDIFF
                                               LAURA W. DUNCAN
                                               SARAH IZFAR
                                               JESSICA HELD
                                               DANIEL W. DOOHER
                                               BRADLEY L. LEVINE
                                               Trial Attorneys
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Post Office Box 7611
                                               Washington, D.C. 20044-7611
                                               Tel: (202) 305-0244
                                               Fax: (202) 305-0506
                                               E-mail: Kristine.tardiff@usdoj.gov

                                               Counsel for the United States




                                                  6
